ORDER
PER CURIAM.
Charles N. Hill (“Appellant”) natural father of C.N.G.G. (“C.G.”) and S.C.H-G. (“S.G.”), minors, appeals the trial court’s judgment terminating his parental rights and ordering the adoption of his minor children by L.S.J., Respondent and maternal grandmother of the two minor children (“Respondent”). The court held that Respondent was legally qualified to adopt the children, adoption of the children by Respondent was in their best interest,, and the court terminated the parental rights of Mother and Appellant and ordered the adoption. The judgment of the trial court is affirmed. Rule 84.16(b).